DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9 are pending:
		Claims 1-9 are rejected.  
		Claims 1-9 have been amended.
Response to Amendments 
Amendments filed 02/22/2022 have been entered. Amendments overcome §112, §102 and §103 rejections previously set forth in non-final Office Action mailed 11/23/2021.
Amendments necessitate new grounds of rejection. 
Response to Arguments  
Arguments filed 02/22/2022 have been entered. Arguments were fully considered.
On pages 6-7 of Applicant’s arguments, Applicant argues that:
II. Discussion of Rejections Under 35 U.S.C. $102 
Claim 1 stands rejected under 35 U.S.C. § 102 as being anticipated by Udagawa (JP 2016-089538). Applicant respectfully traverses each rejection, and each implicit or explicit reliance on Official Notice, and Applicant does not acquiesce in the validity of the rejections. To expedite allowance of this application, however, Applicant has amended independent Claim 1. As discussed below, Applicant submits that the claim is allowable. 

A. Independent Claim 1 
Amended independent Claim 1 recites: 
1. A purification system that performs microbial treatment on treating water to be treated containing filth and circulates the treating water as washing water, the microbial treatment comprising an aerobic treatment and an anaerobic treatment, the system comprising: a septic tank configured to perform the microbial treatment on the treating water; a first adjustment tank positioned upstream of the septic tank and configured to store a first amount of the treating water while performing the aerobic treatment thereon by aeration through an air diffusion pipe, and discharge the treating water stored in the first adjustment tank by a first pump to the septic 

As agreed to by the Examiner in the interview conducted February 2, 2022, Applicant respectfully submits that Udagawa does not disclose or suggest at least "a blower ... configured to send air heated by heat produced in the controller to the air diffusion pipe," as recited in amended independent Claim 1. Applicant notes that Claim 1 is also amended to recite "a controller disposed in a housing," and "a blower disposed in the housing," in line with the suggestions provided by the Examiner in the interview to further advance prosecution. Thus, at least for these reasons, Applicant respectfully requests that the rejection of Claim 1 be withdrawn, and the application be allowed. 
 
This argument is moot because amendments necessitate new grounds of rejection. Additionally, amended features are known in the art therefore claims are rejected as being obvious under §103. 
On pages 7-8 of Applicant’s arguments, Applicant argues that:
III. Discussion of Rejections Under 35 U.S.C. $103 
Claims 1-3 and 9 stand rejected under 35 U.S.C. § 103 as being unpatetnable over Udagawa in view of Kim (KR 2016-0094184). Claim 4 stands rejected under 35 U.S.C. § 103 as being unpatetnable over Udagawa in view of Kim, and in further view of Cawley (US 4,812,237). Claim 5 stands rejected under 35 U.S.C. § 103 as being unpatetnable over Udagawa in view of Kim, and in further view of Berthold (US 2005/0150843) and Yamasaki (US 6,063,279). Claim 6 stands rejected under 35 U.S.C. § 103 as being unpatetnable over Udagawa in view of Kim, and in further view of Baker (US 7,775,374). Claim 7 stands rejected under 35 U.S.C. § 103 as being unpatetnable over Udagawa in view of Kim, and in further view of Jowett (US 8,673,140). Claim 8 stands rejected under 35 U.S.C. § 103 as being unpatetnable over Udagawa in view 

This argument is moot because amendments necessitate new grounds of rejection. Additionally, amended features are known in the art therefore claims are rejected as being obvious under §103. 
Claim Objections
Claims 1-9 are objected to because of the following informalities: Claim 1 recites “the system” in line 3, consider rephrasing to – the purification system – to be consistent with other claim language. Claim 9 recites “the washing water” in line 3, consider rephrasing to – washing water – to provide sufficient antecendent basis. Claim 9 recites “the system” in line 3, consider rephrasing to – the purification system – to be consistent with other claim language. Dependent claims are hereby objected due to dependency from objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Udagawa (JP 2016-089538) in view of Faqih (US 2002/0046569).
	Regarding claim 1, Udagawa teaches a purification system (bio-toilet system) (see Figs. 1, 7, 9 and 11) that performs microbial treatment on treating water to be treated containing filth and circulates the treating water as washing water, the microbial treatment comprising: an aerobic treatment and an anaerobic treatment (the limitation of “performs…” is recited as a process/method limitations) (the system of Udagawa is capable of performing the process/method steps of microbial treatment since the system utilizes microorganisms) (see ¶1), the system comprising: a septic tank (Fig. 1, biological treatment tank 5; see ¶70) configured to perform the microbial treatment on the treating water (aerobic and anaerobic treatment) (see ¶29); a first adjustment tank (Fig. 1, receiving tank 4; see ¶70) positioned upstream of the septic tank (see Fig. 1) and configured to store a first amount of the treating water (tanks are used for storage therefore Udagawa teaches the receiving tank configured to store a first amount of treating water) while performing the aerobic treatment (aerobic bacteria) (see ¶25) thereon by aeration (aeration treatment in receiving tank) (see ¶33) through an air diffusion pipe (the line from blower 10 to receiving tank 4) (see Fig. 1), and discharge the treating water stored in the first adjustment tank by a first pump to the septic tank (pump control by control unit) (see ¶46) (the control unit transfers liquid in the receiving tank to the biological treatment tank) (see ¶48); a second adjustment tank (Fig. 1, sedimentation tank 6; see ¶70) positioned downstream of the septic tank (see Fig. 1) and configured to store a second amount of the treating water  (tanks are used for storage therefore Udagawa teaches the sedimentation tank configured to store a second amount of treating water) while performing the anaerobic treatment 
	Note that the phrase “tank…configured…while performing the anaerobic treatment” is open to multiple interpretations, therefore the sedimentation tank of Udagawa can be broadly interpreted as the “tank…configured…while performing the anaerobic treatment” because there no aeration/oxygenation and said sedimentation tank receives anaerobically treated water from the anerobic treatment area 52b. 
Annotated Fig. 11

    PNG
    media_image1.png
    410
    1000
    media_image1.png
    Greyscale



	In a related of endeavor, Faqih teaches an apparatus for the production freshwater (see Entire Abstract) comprising a controller (Fig. 9, regulator 502; see ¶172) and blower (Fig. 9, blower 501; see ¶172) are in the same housing (Fig. 1, dehumidifier 500; see ¶172) and that said blower is configured to send air heated (the blower unit is used to direct hot humid air) (see ¶172) by heat produced in the controller (the regulator which includes a circuit breaker 504 will inherently produce heat and heat the blower since they are in a shared housing) (see Fig. 9).
Fig. 9 (for Illustrative Purposes Only)

    PNG
    media_image2.png
    446
    849
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the blower and the controller (the blower control unit 84 and control unit 81 both are the controller) of Udagawa by combining said blower and said controller into the same housing as disclosed by Faqih because it is obvious to make parts integral. The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the blower of Udagawa by configurating said blower to produce heated air as 
	Regarding claim 2, Udagawa and Faqih teach the purification system according to claim 1, wherein the controller (Fig. 11, blower control unit 94 and control unit 81 both are the controller; see ¶59 and ¶61) controls the operations of the system.
	Udagawa further teaches that when the storage amount is full, based on the water level gauge, in the receiving tank, the door of the toilet is locked to prohibit use and when the level of the receiving tank (also referred to as “the first adjustment tank”) falls below a predetermined threshold the door lock of the toilet is released (Udagawa, see ¶66). In other words, Udagawa essentially teaches a method for controlling the operation of an upstream tank based on the level (sensor data) of a downstream tank.
	While the combination of references does not explicitly teach that said controller is configured to control operation of the second pump of the second adjustment tank based at least in part on a storage amount of the treating water in the treatment tank, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the treatment tank (reaction tank) of Udagawa by incorporating a water level gauge similar to that of the first adjustment tank (receiving tank) for determining the storage amount in the tank and for providing a feedback signal to the second pump because it is applying a known method of controlling the operation of an upstream tank based on level of a downstream tank to a known wastewater treatment system obviously resulting in controlling the level within the tank to prevent an overflow with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).

	 Udagawa further teaches that when the storage amount is full, based on the water level gauge, in the receiving tank (also referred to as “the first adjustment tank”), the door of the toilet is locked to prohibit use and when the level of the receiving tank falls below a predetermined threshold the door lock of the toilet is released (Udagawa, see ¶66). In other words, Udagawa essentially teaches a method for controlling the operation of an upstream tank based on the level (sensor data) of a downstream tank.
	While the combination does not teach that said controller is configured to control operation of the first pump of the first adjustment tank based at least in part on a storage amount of the treating water stored in the second adjustment tank, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second adjustment tank (sedimentation tank) of Udagawa by incorporating a water level gauge similar to that of the first adjustment tank (receiving tank) for determining the storage amount in the tank and for providing a feedback signal to the first pump because it is applying a known method of controlling the operation of an upstream tank based on level of a downstream tank to a known wastewater treatment system obviously resulting in controlling the level within the tank to prevent an overflow with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.). 
	Regarding claim 9, Udagawa and Faqih teach the purification system according to claim 1, wherein the controller (Fig. 11, blower control unit 94 and control unit 81 both are the controller; see ¶59 and ¶61) is configured to control circulation of the treating water in the system (constantly circulating the water in the system) (Udagawa, see ¶10) and the washing water stored in a washing .   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Udagawa (JP 2016-089538) in view of Faqih (US 2002/0046569) and further in view of Cawley (USPN 4,812,237).  
	Regarding claim 4, Udagawa and Faqih teach the purification system according to claim 1, wherein the controller (Fig. 11, blower control unit 94 and control unit 81 both are the controller; see ¶59 and ¶61) controls the operations of the system. 
	Udagawa further teaches that when the storage amount is full, based on the water level gauge, in the receiving tank (also referred to as “the first adjustment tank”), the door of the toilet is locked to prohibit use and when the level of the receiving tank falls below a predetermined threshold the door lock of the toilet is released (Udagawa, see ¶66). In other words, Udagawa essentially teaches a method for controlling the operation of an upstream tank based on the sensor data of a downstream tank.
	The combination of references does not teach that said controller is configured to control operation of the first pump of the first adjustment tank based at least in part on water quality of the treating water stored in the second adjustment tank.  
	In a related field of endeavor, Cawley teaches a water recycle system (see Entire Abstract) comprising water quality sensors (see Abstract, lines 6-8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second adjustment tank of Udagawa by incorporating water quality sensor of Cawley because said sensor provides the benefit of monitoring and controlling the process (Cawley, see Abstract, lines 6-8) and providing known quality data. 
	While the combination of references does not teach configured to control the operation of the first pump of the first adjustment tank based at least in part on water quality of the treating water stored in the second adjustment tank, it would have been obvious to one of ordinary skill in the art .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Udagawa (JP 2016-089538) in view of Faqih (US 2002/0046569) and further in view of Berthold (US 2005/0150843) and by evidence of Yamasaki (USPN 6,063,279). 
	Regarding claim 5, Udagawa and Faqih teach the purification system according to claim 1, further comprising a raw sewage tank (Fig. 1, raw water tank 3; see ¶70)  into which the water to be treated containing filth is fed and that discharges the water to be treated into the first adjustment tank (waste washed in toilet is stored in the raw water tank) (see ¶26), wherein: the second adjustment tank and the raw sewage tank are arranged adjacent to each other (Udagawa, see Fig. 1) and connected through a pipe (the piping connected to pump 23 of sedimentation tank 6 transfers solid matter to the raw water tank 3) (Udagawa, see ¶33 and see annotated Fig. 3), a valve (there is a valve on the piping connected to pump 23) (Udagawa, see Fig. 3) being arranged in a middle of the pipe (Udagawa, see annotated Fig. 3); and the second adjustment tank is internally tapered (the sedimentation tank 6 is internally tapered by guide plates 21d and 22d) (Udagawa, see ¶33 and see Fig. 3) from an upper portion to a lower portion positioned lower than the upper portion (Udagawa, see ¶33), an opening (Udagawa, see annotated Fig. 3 for “the opening”) being provided at or near a tip of the lower portion of the tapered shape, and the pipe extending from the opening.  

Annotated Fig. 3

    PNG
    media_image3.png
    473
    749
    media_image3.png
    Greyscale

	In a related field of endeavor, Berthold teaches a method and device for treatment of liquid particularly for purification of contaminated water (see Entire Abstract) comprising an upper portion of separating device (Fig. 2, separating device 30) (see ¶55) being elevated relative to an upper surface position of container (Fig. 2, container 48) (see ¶61) and a pipe (pipe through valve 47) (see Fig. 2) extending from the an opening and connected to the upper surface portion of the container (see Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the raw sewage tank (raw water tank) and the second adjustment tank (sedimentation tank) of Udagawa by arranging the second adjustment tank at an elevated position relative to the raw sewage tank similar to the arrangement of separating device and container as disclosed by Berthold because it is applying a known technique of sending material from an elevated tank to another tank in a known wastewater purification system obviously resulting in transferring sediment with an expectation of success. Applying a known technique to a known device (method 
Fig. 2 (Illustrative Purposes Only)

    PNG
    media_image4.png
    533
    856
    media_image4.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Udagawa (JP 2016-089538) in view of Faqih (US 2002/0046569) in view of Berthold (US 2005/0150843) and further in view of Baker (USPN 7,775,374) and by evidence of Yamasaki (USPN 6,063,279). 
	Regarding claim 6, Udagawa, Faqih and Berthold teach the purification system according to claim 5.
	The combination of references does not teach that said valve is a solenoid valve; and the controller configured to control operation of the solenoid valve on a regular or irregular basis.  
	In a related field of endeavor, Baker teaches a water purification system (see Entire Abstract) comprising a solenoid valve (solenoid valve) (see C4/L47-52); and the purification system further comprises a valve controller (controller) (see C4/L48-52) configured to control operation of the solenoid valve on a regular (drains, provided as solenoid valves, provide regular flushes) (see C4/L53-57) or irregular basis. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the valve of Udagawa with the solenoid valve of Baker because it is the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of Udagawa (as modified by Baker) by incorporating the valve controller of Baker because it is the simple addition of a known controller to a known solenoid valve device obviously resulting in a means to control the function of the valve (Baker, see C4/L57-63) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Udagawa (JP 2016-089538) in view of Faqih (US 2002/0046569) and further in view of Jowett (USPN 8,673,140).
	Regarding claim 7, Udagawa and Faqih teach the purification system according to claim 1.
	The combination of references does not teach that each of the first adjustment tank and the second adjustment tank has a bacterial bed bag, in which a bacteria-implanted contact material is disposed, is on inner wall surfaces of the first adjustment tank and the second adjustment tank.  
	In a related field of endeavor, Jowett teaches a biological filtration system with socks of absorbent material (see Entire Abstract) comprising a tank having a bacterial bed (biological filtration) (see C5/L5-10) bag (socks) (see C5/L5-10), in which a bacteria-implanted contact material (rigid plastic) (see C5/L5-10) is disposed (microbes are inside the interiors of the socks) (see C10/L55-60), is on inner wall surface of the tank (socks vertically hung from the inner wall) (see Fig. 5) (see C11/L25-29).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second adjustment tank of Udagawa by incorporating the bacterial bed bag (socks containing a combination of aerobic and anaerobic microbe colonies) of Jowett because it advantageously leaves water nitrate-free and BOD, ammonium and other contaminants and toxins can be effectively treated by a combination of both aerobic and anaerobic microbe colonies (Jowett, see C10/L45-55).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Udagawa (JP 2016-089538) in view of Faqih (US 2002/0046569) and further in view of Kobayashi (JP 6-285467). 
	Regarding claim 8, Udagawa and Faqih teach the purification system according to claim 1.
	The combination of references does not teach a hollow fiber filter that passes the treating water that has passed through the treatment tank; and a reverse osmosis membrane filter that passes the treating water that has passed through the hollow fiber filter.  
	In a related field of endeavor, Kobayashi teaches a water conditioning machine (see Entire Abstract) comprising a hollow fiber filter (Fig. 1, hollow fiber filter 3) (see Abstract, lines 5-6) that passes the treating water that has passed through a carbon filter (Fig. 1, carbon filter 2) (see Abstract, lines 4-5); and a reverse osmosis membrane filter (Fig. 1, reverse osmosis filter 4) (see Abstract, lines 6-7) that passes the treating water that has passed through the hollow fiber filter (see Fig. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the treatment tank (reaction tank) of Udagawa by incorporating the hollow . 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Udagawa (JP 2016-089538) in view of Kim (KR 2016-0094184) and further in view of Faqih (US 2002/0046569).
	Regarding claim 1, Udagawa teaches a purification system (bio-toilet system) (see Figs. 1, 7, 9 and 11) that performs microbial treatment on treating water to be treated containing filth and circulates the treating water as washing water, the microbial treatment comprising an aerobic treatment and an anaerobic treatment (the limitation of “performs…” is recited as a process/method limitations) (the system of Udagawa is capable of performing the process/method steps of microbial treatment since the system utilizes microorganisms) (see ¶1), the system comprising: a septic tank (Fig. 1, biological treatment tank 5; see ¶70) configured to perform the microbial treatment on the treating water (aerobic and anaerobic treatment) (see ¶29); a first adjustment tank (Fig. 1, receiving tank 4; see ¶70) positioned upstream of the septic tank (see Fig. 1) and configured to store a first amount of the treating water (tanks are used for storage therefore Udagawa teaches the receiving tank configured to store a first amount of treating water) while performing the aerobic treatment (aerobic bacteria) (see ¶25) thereon by aeration (aeration treatment in receiving tank) (see ¶33) through an air diffusion pipe the line from blower 10 to receiving tank 4) (see Fig. 1), and discharge the treating water stored in the first adjustment tank by a first pump to the septic tank (pump control by control unit) (see ¶46) (the control unit transfers liquid in the receiving tank to the biological treatment tank) (see ¶48); a second adjustment tank (Fig. 1, sedimentation tank 6; see ¶70) positioned downstream of the septic tank (see Fig. 1) and configured to store a second amount of the treating water (tanks are used for storage therefore Udagawa teaches the sedimentation tank 
	Note that the phrase “tank…configured…while performing the anaerobic treatment” is open to multiple interpretations, therefore it can also be interpreted that the “tank…configured…while performing the anaerobic treatment” is different from the sedimentation tank of Udagawa and for compact prosecution, the claims are alternatively rejected.
Annotated Fig. 11

    PNG
    media_image1.png
    410
    1000
    media_image1.png
    Greyscale

	Udagawa does not explicitly teach that said second adjustment tank is configured to perform anaerobic treatment; Udagawa does not teach that said controller and said blower are in the same housing and that said blower is configured to send air heated by heat produced in the controller to the air diffusion pipe.

	The combination of references does not teach that the controller and blower are in the same housing and that said blower is configured to send air heated by heat produced in the controller to the air diffusion pipe.
	In a related of endeavor, Faqih teaches an apparatus for the production freshwater (see Entire Abstract) comprising a controller (Fig. 9, regulator 502; see ¶172) and blower (Fig. 9, blower 501; see ¶172) are in the same housing (Fig. 1, dehumidifier 500; see ¶172) and that said blower is configured to send air heated (the blower unit is used to direct hot humid air) (see ¶172) by heat produced in the controller (the regulator which includes a circuit breaker 504 will inherently produce heat and heat the blower since they are in a shared housing) (see Fig. 9).
Fig. 9 (for Illustrative Purposes Only)

    PNG
    media_image2.png
    446
    849
    media_image2.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the blower of Udagawa by configurating said blower to produce heated air as disclosed by Faqih because said configuration achieves the predictable result of directing hot air for temperature control (Faqih, see ¶172) which is desirable in Udagawa for maintaining the temperature of aerobic treatment areas 51a and 52a (Udagawa, see ¶28). 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778